Citation Nr: 0029828	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right ankle fracture with traumatic arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation in excess of 10 
percent for right knee strain with synovitis as secondary to 
service-connected status post right ankle fracture with 
traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
November 1971 and from October 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to an evaluation 
in excess of 20 percent for post status right ankle fracture 
with traumatic arthritis, and a compensable evaluation for 
right knee strain with synovitis as secondary to a right 
ankle fracture.  

In December 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for right knee strain 
with synovitis as secondary to a right ankle fracture.

The case has been forwarded to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The right ankle disability has been shown to be 
productive of marked limitation of motion with no additional 
functional loss due to pain or other pathology.

2.  The right knee strain with synovitis is productive of 
pain on motion with no additional functional loss due to pain 
or other pathology.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a status post right ankle fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5271 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee strain with synovitis as secondary to service-
connected status post right ankle fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5020 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Ankle Disability

According to the pertinent evidence of record, in August 1974 
the veteran was service-connected for status post-fracture 
right ankle with post-traumatic arthritis and assigned a 10 
percent evaluation.  The bases for granting service 
connection were that service medical records showed that he 
sustained a fracture dislocation of the right ankle in a 
motor vehicle accident.  

On VA examination, approximately 4 months after discharge, he 
complained of pain and stiffness of the right ankle.  X-rays 
showed there were healed fractures of both malleoli, but 
minimal deformity.  There was moderate post-traumatic 
arthritis of the right ankle joint and no limitation of 
motion.



In May 1975 the veteran's evaluation for his right ankle 
disability was increased to 20 percent based on VA 
examination that showed limited range of motion of the right 
ankle with about 5 degrees dorsiflexion, and 20 degrees 
plantar flexion with pain on extremes.  There was virtually 
no pronation or supination of the right foot, and there was 
tenderness on the ankle joint line.

On November 4, 1998 the veteran filed a claim for an 
increased disability evaluation for his service-connected 
right ankle disability.  

VA conduction a special orthopedic examination of the veteran 
in December 1998.  The examiner noted that the claim file had 
been reviewed.  He reported that he served as a boatswain in 
the Coast Guard, which entailed deck duties, painting, etc.  
He stated that he sustained a right ankle fracture and 
subsequently received a medical discharge.  He also reported 
that he had a motor vehicle accident and sustained a bi-
malleolar fracture.  He stated that he took no prescription 
medications, but he took an herbal supplement of glucosamine 
and cortisone with vitamin C for his joint pain.  

He further stated that he was able to walk approximately one 
block but had increased pain with walking.  He reported that 
his ankle got stiff and sore, and was limited by pain.  He 
further reported that he seldom used stairs, but could go up 
three flights.  He stated that he got flare-ups of pain in 
his right ankle five or six times a year which causes him to 
curtail his activities of a day or two.  He wore lace-up 
boots to allow him to walk more comfortably, and used an 
elastic wrap on his ankle if he were going to mow a yard or 
climb a ladder. 

On physical examination the examiner found that the veteran 
could walk slowly, but showed pain behavior.  He could walk 
on his tiptoes and on his heels.  He had good strength for 
squat and recovery, and he could forward bend with fingertips 
8 inches from the floor.  His ankles showed no inflammation, 
tenderness or scarring.  

On range of motion of the ankles, there was dorsiflexion of 8 
degrees right and 20 degrees left, plantar flexion was 25 
degrees right and 40 degrees left, inversion was 15 degrees 
right and 30 degrees left, eversion was 0 degrees right and 
10 degrees left.  The diagnosis was right ankle pain, post 
fracture treatment.  X-rays revealed osteophytosis 
involvement of the medial, lateral and anterior aspects of 
the ankle mortise.  The impression was mild to moderate 
degenerative joint disease.

VA conducted a special orthopedic examination of the veteran 
in November 1999.  The examiner noted that he had had 
increased difficulty with pain on a daily basis.  The veteran 
reported crepitation, popping and swelling on occasion and 
pain worsening with weight bearing.  He stated that flare-ups 
of pain occurred about one to three times a month, and might 
last a day or two in which there is additional loss of range 
of motion.  It was noted that when his ankle flared-up, he 
experienced diminished endurance and increased clumsiness 
with his gait.  

Examination of the ankle revealed some bony deformity 
laterally.  There were 15 degrees of inversion and eversion, 
0 degrees dorsiflexion and 30 degrees plantar flexion.  There 
was no Achilles tenderness.  There were also no erythematous 
skin changes.  The diagnosis was fracture, right ankle with 
traumatic arthritis. 


Right Knee Disability

By rating decision in April 1979, the veteran was granted 
entitlement to service connection for right knee strain with 
synovitis and assigned a 10 percent disability evaluation.  
The basis for the RO's decision was that there was thickening 
of soft tissue of the right knee joint with some tenderness.  
There was no limitation of extension, but some of flexion, 
which was possible to 130/140 degrees, and there was severe 
discomfort on flexion.  It was concluded that the right knee 
condition was secondary to the service-connected right ankle 
disability.


In December 1989 the RO decreased the evaluation for right 
knee strain with synovitis to zero percent disabling, based 
on a VA orthopedic examination which revealed full range of 
right knee motion and stable ligaments.  Also, there was no 
increased joint fluid and no localizing tenderness.

On November 4, 1998 the veteran filed a claim for an 
increased (compensable) disability evaluation for his right 
ankle disability.  

VA conducted a special orthopedic examination of the veteran 
in December 1998.  The examiner noted that the veteran's 
claims file had been reviewed.  

Examination of the knees showed full extension to 0 degrees 
and flexion to 135 degrees.  There was no effusion.  There 
was good range of motion.  There was some crepitus with 
compression on the patella of both knees.  Cruciates and 
collaterals were stable bilaterally.  McMurray's test was 
negative.  The diagnoses were knee pain with indefinable gait 
abnormality and evidence of patellofemoral syndrome.  X-rays 
of the right knee revealed well-maintained joint spaces.  

VA conduction a special orthopedic examination of the veteran 
in November 1999.  It was noted that he had  developed right 
knee pain a couple of years before.  The pain would come on 
with activity.  He would experience stiffness in the knee in 
the morning, and swelling with crepitation.  His knee pain 
tended to radiate to the groin medially.  He had no collapse 
of his knee, nor did he use a brace.  He reported that 
walking was painful after a mile to a mile and a half, and he 
experienced flare-ups two to three times a month, which might 
last a day or two.  During those times there was some 
additional loss of range of motion.  He had increased 
fatigue, but no incoordination during flare-ups of knee pain.

Physical examination of the knee revealed patellofemoral 
tenderness.  There was no effusion.  There was mild synovial 
thickening.  Range of motion was 0 to 130 degrees.  There was 
no lateral or medial instability, or anterior or posterior 
drawer sign.  There was tenderness of the adductor muscles of 
the right thigh.  His gait was observed and he walked with 
his right lower extremity externally rotated.  

The diagnosis was patellofemoral pain syndrome of the right 
knee with synovitis secondary to abnormal gait.  The examiner 
noted that x-rays of the knee taken in 1998 were negative.

The examiner also assessed that the veteran had adductor 
tendinitis secondary to an abnormal gait.  He noted that 
because of the abnormal gait, pain, weakness, and 
fatigability would significantly increase during his usual 
workday, resulting in additional pain at the ankle and knee.  
His flare-ups were usually precipitated by activity of a 
prolonged nature such as standing or walking and he usually 
relieved them with herbal medications.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

DC 5020 addresses synovitis and authorizes a disability 
rating based on limitation of motion of the part affected, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5020 (2000).  

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings are to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 ( 2000).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  Id.

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
20 percent is assignable under Diagnostic Code 5258.  When 
there is cartilage, semilunar, removal of, symptomatic, 10 
percent is assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted. When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 10 percent.  38 C.F.R. § 
4.71a; Diagnostic Code 5270.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent may be assigned in poor weight 
bearing position.  38 C.F.R. § 4.71a; Diagnostic Code 5272.

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
may be assigned for marked deformity.  38 C.F.R. § 4.71a; 
Diagnostic Code 5273.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.

Full range of motion of the ankle is present when there is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of opposite undamaged joint.  
38 C.F.R. § 4.59 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  

The veteran has been provided VA examinations in connection 
with his claims for increased compensation benefits for his 
right ankle and right knee disabilities, and other evidence 
has been obtained which is probative thereof.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.

Right Ankle Disability

In the instant case, the RO evaluated the veteran's right 
ankle disability as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271.  The 
Board finds that the 20 percent disability evaluation, which 
is the maximum evaluation under Diagnostic Code 5271, is 
appropriate.  X-rays of the right ankle taken in December 
1998 showed the veteran had mild to moderate degenerative 
joint disease and limitation of motion was demonstrated on 
examination.  

VA examination in November 1999 showed traumatic arthritis of 
the right ankle and again, marked limitation of motion was 
demonstrated on examination.  Also, the current 20 percent 
evaluation is in excess of the 10 percent evaluation which 
would be available under diagnostic code 5010 for traumatic 
arthritis of a single major joint affected by limitation of 
motion.  The 20 percent evaluation is predicated on 
limitation of motion due to arthritis, thereby precluding 
additional separate evaluation under 5010 which would 
constitute pyramiding.  38 C.F.R. § 4.14; Brady, supra.

Since 20 percent is the maximum evaluation under Diagnostic 
Code 5271, a higher evaluation under that diagnostic code is 
not for consideration.  The Board has observed the 
symptomatology associated with the veteran's right ankle 
disability and considered whether a higher evaluation is 
warranted under any other diagnostic code.  The Board notes 
that 20 percent is also the maximum evaluation assignable 
under Diagnostic Codes 5272, 5273 and 5274.  Therefore a 
higher evaluation is not obtainable under these codes.

The Board finds that a higher evaluation of 30 percent is 
enumerated under Diagnostic Code 5270 (ankylosis of the 
ankle), but, there is no medical evidence of record that the 
veteran's right ankle is ankylosed.  Therefore a higher 
evaluation under Diagnostic Code 5270 is not warranted.

The Board notes further that an increased evaluation for the 
veteran's right ankle disability under DeLuca, supra is not 
for consideration here in light of a grant of the maximum 
disability evaluation under Diagnostic Code 5271.

With respect to DeLuca, the Court held that where the 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluation possible under diagnostic code 5271.

Since the 20 percent evaluation under Diagnostic Code 5271 is 
the maximum schedular evaluation, there is no basis for 
consideration of pain as a basis for a higher evaluation 
under 38 C.F.R. 4.40, 4.45, 4.49.  Johnston, supra. 


Right Knee Disability

In this instance, the RO has evaluated the veteran's right 
knee disability as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5020 (Synovitis).  The 
10 percent disability evaluation was appropriately assigned 
as the evidence shows that limitation of motion is 
noncompensable under any of the appropriate diagnostic codes 
and there was objective evidence in the record of painful 
motion.  

Under Diagnostic Code 5020 synovitis is to be evaluated 
(according to instructions in the rating schedule) as 
arthritis of the affected part under Diagnostic Code 5003.  
Diagnostic Code 5003 is to be rated first in accordance with 
limitation of motion where degenerative arthritis has been 
established by x-ray findings.  Where limitation of motion of 
a major joint or a group of minor joints is non-compensable, 
a 10 percent evaluation is assigned where there is objective 
evidence of painful motion or swelling.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5020.

Here, there is no x-ray evidence of degenerative arthritis.  
A VA examiner in 1999 confirmed negative x-ray findings of 
the knee taken in 1998.  However, there are objective 
findings of pain on motion.  A VA examiner in 1999 diagnosed 
the veteran as having patellofemoral pain syndrome of the 
right knee with synovitis secondary to abnormal gait.  He 
opined that the veteran's abnormal gait significantly 
increased his pain, weakness and fatigability and caused 
additional pain at the knee.  He stated that flare-ups are 
precipitated by activities such as standing or walking.  
Thus, as noted above, the 10 percent disability evaluation 
was appropriately assigned considering the veteran's reported 
symptomatology.

An evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5020 as there is no x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
As noted above, there are no x-rays that show positive 
findings for arthritis of the right knee.

Moreover, the veteran's disability is not assigned a 
diagnostic code predicated on limitation of motion.  
Therefore, consideration of an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, 
supra is not for application.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra at 206.  



In this instance, the veteran's symptomatology associated 
with his knee and medical evidence of record do not support 
an assignment of an evaluation under diagnostic codes for 
limitation of motion.  Based upon the foregoing, assignment 
of an evaluation in excess of 10 percent under the precepts 
of Johnson and DeLuca is not warranted.

In addition, in November 1999 a VA examiner noted range of 
motion was from 0 to 130 degrees.  Full range of motion is 
identified as 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  This evidence demonstrates limitation of extension and 
flexion to a noncompensable degree, therefore, an evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Codes 5260 and 5261.  

Further, there is no evidence that the veteran's right knee 
disability is currently disabled due to subluxation, lateral 
instability, or ankylosis.  VA examination revealed there was 
no lateral or medial instability of the right knee and there 
was no evidence that the veteran's right knee was ankylosed.  
Consequently, an increased evaluation under Diagnostic Codes 
5256 and 5257 is not warranted.

The Board has considered whether there are other provisions 
upon which to assign a higher evaluation for the veteran's 
right knee disability.  As noted above, a higher rating under 
Diagnostic Codes 5257, 5260 and 5261 is not warranted.  
Moreover, there is no evidence of right knee ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262) in order to warranted a higher 
evaluation under these codes.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claims for 
increased evaluations for right ankle and right knee 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria under 38 C.F.R. 
§ 3.321(b)(1) for assignment of an increased evaluation on an 
extraschedular basis.  The RO determined that the veteran's 
disability picture was not unusual or exceptional in nature 
such as to warrant assignment of an extraschedular 
evaluation. 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right ankle and right knee 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluations.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post right ankle fracture with traumatic arthritis is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee strain with synovitis as secondary to service-
connected status post right ankle fracture with traumatic is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


